     4:20-cv-00924-TLW         Date Filed 06/22/20      Entry Number 22       Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

 L.C. Brown, #275487,                              Case No. 4:20-cv-00924-TLW

                 PLAINTIFF,

        v.
                                                                      Order
 Major Carter,

                 DEFENDANT.



       Plaintiff L.C. Brown, a state prisoner, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 1. The Plaintiff

alleges that he was denied his visitation rights and those visitation rights were then

reinstated after he filed a grievance. The matter now comes before the Court for review of

the Report and Recommendation (Report) filed by the magistrate judge to whom this case

was assigned. ECF No. 18.

       In the Report, the magistrate judge recommends that Plaintiff’s case be dismissed.

The magistrate judge found that in order to bring a § 1983 claim, a plaintiff must establish

two essential elements: (1) that a right secured by the Constitution or laws of the United

States was violated, and (2) that the alleged violation “was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). The magistrate judge found

that “Plaintiff does not have a constitutional right to visitation.” ECF No. 18 at 3 citing White

v. Keller, 438 F. Supp. 110, 115 (D. Md. 1977), aff’d, 588 F.2d 913 (4th Cir. 1978); Africa v.

Vaughn, 1996 WL 6545 at *1 (E.D.Pa. 1996) (“[a]n inability to receive visitors is not atypical

and unusually harsh compared to the ordinary circumstances contemplated by a prison

sentence.”); Sandin v. Conner, 515 U.S. 472, 483 (1995); Ozolina v. Durant, 1996 WL 82481

                                               1
      4:20-cv-00924-TLW         Date Filed 06/22/20     Entry Number 22        Page 2 of 2




at *1 (E.D.Pa. 1996) (Under Sandin, “there is no right to visitation protected by the Due

Process Clause”); Byrd v. Pittman, 1995 WL 434453 (D.D.C., July 1995) (no constitutional

right to visitation because denial of visitation does not concern a protected liberty interest,

and revocation of visitation will not affect duration of plaintiff’s sentence); Allah v. Burt, 2010

WL 476016, at *6 (D.S.C. Feb. 3, 2010). This matter is now ripe for decision.

       The Court is charged with conducting a de novo review of any portion of the Report

to which a specific objection is registered, and may accept, reject, or modify, in whole or in

part, the recommendations contained in that Report. 28 U.S.C. § 636. No objections were

filed to the Report by the Plaintiff. In the absence of objections to the Report, the Court is not

required to give any explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       The Court has carefully reviewed the Report. For the reasons stated by the magistrate

judge, the Report, ECF No. 18, is ACCEPTED. This action is hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

                                             s/ Terry L. Wooten
                                             Terry L. Wooten
                                             Senior United States District Judge

June 22, 2020
Columbia, South Carolina




                                                2
